DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.  Claims 1 – 20 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 6 and 8 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brust et al. (US 2017/0329933 A1) in view of Kim et al. (US 2018/0140900 A1) and Boland et al. (US 2018/0181722 A1).
Re claims 1, 10, 16:
1. A mobile device communicatively coupled to a wearable device worn by a user, the mobile device (Brust, Abstract; fig. 6A; [0038], “a wearable device 360 worn by the patient”) comprising: 
a display device (Brust, fig. 6A) configured to: 
present, on a user interface, a therapy calendar (Brust, figs. 5A - 5D); and 
present, on the user interface, at least one question of a questionnaire (Brust, [0064]; [0092]; [0115] – [0116]; [0134]); and processing circuitry configured to: 
in response to receiving an answer to the at least one question, send a video of an exercise to the display (Brust, [0040], “These initial inputs may include psychological profile questions, medical record information, and health status information (e.g., from the human user 106 and therapist/physician 104). The initial inputs 202 are provided to a suggestion engine 204 (e.g., operating in the health information system 102), to generate various suggestions, recommendations, and information content for use in the therapy workflow for a particular member 220 (e.g., the human user 106)”; pg. 20, claim 1, “outputting the therapy content during the physiological therapy session, wherein the outputting of the therapy content is customized to the profile characteristics of the human user”; [0070], “present a particular exercise therapy ( e.g., a shoulder exercise) to a user … to display a video example of the therapy”); 
receive a control command from the mobile device, the control command causing an action to be taken by the mobile device to control the video of the exercise (Brust, [0066], “a user interface control 635 to start a physical therapy session for the particular physical therapy exercise 630”; [0070], “a selection option 694 to start the exercise repetitions”; [0075]; [0053], “FIG. 4C illustrates further features of an example graphical user interface 424 for selecting and editing a therapy activity script for a subject user ( e.g., a patient) … The graphical user interface “selection, start, selecting, editing, or script control” – control command); 
receive tracking information from the wearable device related to a user performance of the exercise (Brust, fig. 6A; fig. 8); 
determine a number of repetitions or a duration of the user performance of the exercise from the tracking information (Brust, fig. 8, “Time, Frequency”; [0098], “repetitions”; [0043], “duration”); 
send the number of repetitions or the duration to a server (Brust, fig. 8, “Wearable Device Input” (844 - “Device Input”) send to the server (860 – “Health Information System”); “Time, Frequency”; [0098], “repetitions”; [0043], “duration”); 
receive an updated therapy calendar entry from the server including a modification to a future number of repetitions or duration on the therapy calendar (Brust, [0043], “the suggestion engine 204 … determining the type, duration, timing, and other attributes of suggested therapy activities”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”; [0110], “based on adaptive data input to the engine received from the wearable devices. The suggestion engine is also involved in monitoring progress towards the therapy goal, over time”; [0099], “the therapy (and selected content and content delivery characteristics) may be customized based on current events, sensor data, and user activity history, preferences, and like inputs”); 
automatically modify the therapy calendar using the updated therapy calendar entry, wherein the modification is based on a server determination that the number of repetitions or the duration is below a specified number or duration (Brust, fig. 8, “Time, Frequency”; [0098], “repetitions”; [0043], “duration”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”; [0110], “in a physical therapy setting, the suggestion engine help pick from predetermined list of suggestions that are more appropriate for certain users or user activities, based on adaptive data input to the engine received from the wearable devices. The suggestion engine is also involved in monitoring progress towards the therapy goal, over time”; [0041], “a defined playlist of suggestions”; [0125], “The playlist 1302 may include suggested actions over a period of time, such as a day, week, ten days, months, quarter, year, etc.”; [0099], “the therapy (and selected content and content delivery characteristics) may be customized based on current events, sensor data, and user activity history, preferences, and like inputs”; [0113]); and 
send to the display for presentation on the user interface of the display, the modified  therapy calendar (Brust, figs. 5A - 5D).

Brust does not explicitly disclose receive a control command from the wearable device worn by a user, the control command causing an action to be taken by the mobile device to control the video of the exercise.  Instead Brust teaches a control command from a mobile device.  Brust also teaches a wearable device for receiving tracking information from the wearable device related to a user performance of the exercise (Brust, fig. 6A; fig. 8).  Hence, the user performance of the exercise from the wearable device modifies the suggested actions on therapy calendar. 

Kim et al. (US 2018/0140900 A1) teaches an invention relates to a technology for providing contents for an exercise in an electronic device (Kim, Abstract).  Kim further teaches Brust’s deficiency (Kim, [0058], “the wearable device 401 may control the mobile device 402 such that the mobile device 402 outputs contents corresponding to the next exercise motion … the wearable device 401 may control the mobile device 402 such that the mobile device 402 outputs contents corresponding to a squat motion”; [0101]; [0118], “the wearable device 500 may start the exercise program”; [0119]; [0120], “the mobile device 600 may output the contents corresponding to the first section in response to the control message received from the wearable device 500”; [0170]; [0190]).  Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Brust, by providing remote control from a wearable device as taught by Kim, 

Brust teaches a method including steps for send the number of repetitions or the duration to a server (Brust, fig. 8, “Wearable Device Input” (844 - “Device Input”) send to the server (860 – “Health Information System”); “Time, Frequency”; [0098], “repetitions”; [0043], “duration”); receive an updated therapy calendar entry from the server including a modification to a future number of repetitions or duration on the therapy calendar (Brust, [0043], “the suggestion engine 204 may apply inferences about types of therapies and therapy activities will work … determining the type, duration, timing, and other attributes of suggested therapy activities”); automatically modify the therapy calendar using the updated therapy calendar entry (Brust, fig. 8, “Time, Frequency”; [0098], “repetitions”; [0043], “duration”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”; [0110], “in a physical therapy setting, the suggestion engine may be used to help pick from predetermined list of suggestions that are more appropriate for certain users or user activities, based on adaptive data input to the engine received from the wearable devices. The suggestion engine is also involved in monitoring progress towards the therapy goal, over time”; [0041], “a defined playlist of suggestions”; [0125], “The playlist 1302 may include suggested actions over a period of time, such as a day, week, ten days, months, quarter, year, etc.”; [0099], “the therapy (and selected content and content delivery characteristics) may be customized based on current events, sensor data, and user activity history, preferences, and like inputs”; [0113]); and 

Brust states the relevant monitoring information from the wearable device may further be collected and processed by the electronic computing device to update the selection of suggestions (Brust, [0043], “the suggestion engine 204 … determining the type, duration, timing, and other attributes of suggested therapy activities”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”; [0110], “based on adaptive data input to the engine”; [0099], “the therapy (and selected content and content delivery characteristics) may be customized based on current events, sensor data, and user activity history, preferences, and like inputs”).  However, Brust does not explicitly disclose update the suggested therapy activities based on the adherence of the patient (i.e., based on a server determination that the number of repetitions or the duration is below a specified number or duration). 

Boland et al. (US 2018/0181722 A1) teaches a method for implementing a personalized health care management system (Boland, Abstract).   Boland further teaches automatically modify the therapy calendar using the updated therapy calendar entry, wherein the modification is based on a server determination that the number of repetitions or the duration is below a specified number or duration (Boland, [0124]; [0132], “If the patient action is not being adhered to, as may be determined from a comparison of the patient's monitor data and feedback to the requirements of the patient action in the PPCP, then an evaluation of the level of adherence is performed (step 670). Adherence feedback information is provided to the PCPCM system (step 680) and a determination is made as to whether the level of adherence is such that it warrants an adjustment of the patient actions in the PPCP (step 690) … a number of times this patient action has not been adhered to over a specified period of time, e.g., patient fails to walk for 30 minutes for 3 days in the past 5 days, an amount of the patient action that was actually achieved, e.g., the patient walked for 20 minutes but not 30 minutes, and the like. Based on a determined level of adherence and the nature and importance of the patient action, the assessor system determines whether an adjustment of the PPCP is needed (step 690)”; [0049], “The timing of such actions may be specified in the patient care plan such that the walking regimen may instruct the patient to take a 25 minute walk”; Boland’s personalized patient care plan can be adjusted based on the level of adherence of the patient (i.e., fails to walk for 30 minutes)).  Therefore, in view of Boland, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Brust, by adjusting patient care plan based a threshold level as taught by Boland, in order to provide a useful and concrete result that facilitates creation, monitoring, and adjusting personalized patient care plans based on personalized lifestyle information and assessment of patient adherence to the personalized patient care plan (Boland, [0072]).  Boland further states “[I]f the patient 

10. A method comprising: 
presenting, on a user interface of a display of a mobile device, a therapy calendar; 
presenting, on the user interface of the display, at least one question of a questionnaire; 
in response to receiving an answer to the at least one question, displaying a video of an exercise on the display; 
receiving, at a processor of the mobile device, a control command from a wearable device worn by a user and communicatively coupled to the mobile device, the control command causing an action to be taken by the mobile device to control the video of the exercise;
receiving, at the processor, tracking information from the wearable device related to a user performance of the exercise; 
determining, at the processor, a number of repetitions or a duration of the user performance of the exercise from the tracking information; 
sending the number of repetitions or the duration to a server;
receiving an updated therapy calendar entry from the server including a modification to a future number of repetitions or duration on the therapy calendar; 
automatically modifying, using the processor, the therapy calendar using the updated therapy calendar entry, wherein the modification is based on a server determination that the number of repetitions or the duration is below a specified number or duration; and
presenting the modified therapy calendar on the user interface of the display (See claim 1 rejection above). 


at least one sensor configured to track actions taken by the user; 
a display; and 
processing circuitry configured to: 
present, on a user interface of the display, a therapy calendar; 
send a control command from the wearable device worn by the user to the mobile device, the control command causing an action to be taken by the mobile device to control the video of the exercise; 
receive, from the at least one sensor, tracking information related to a user pe1formance of the exercise; 
determine a number of repetitions or a duration of the user performance of the exercise from the tracking information; 
send the number of repetitions or the duration to the mobile device;
receive an updated therapy calendar entry from the mobile device including a modification to a future number of repetitions or duration on the therapy calendar; 
automatically modify the therapy calendar using the updated therapy calendar entry, wherein the modification is based on a determination at the mobile device that the number of repetitions or the duration is below a specified number or duration; and 
present the modified therapy calendar on the user interface of the display (See claim 1 rejection above). 

Re claims 2 – 3, 11 – 12:
2. The mobile device of claim 1, wherein the display is further configured to present, on the user interface, education information.  3. The mobile device of claim 2, wherein to automatically modify the therapy calendar, the processing circuitry is further configured to automatically modify the therapy calendar based on a user input during presentation of the education information (Brust, [0064], “Other features of the client user interface may enable status displays and messaging, including interaction with episodic questions and suggestions. Such messaging may be provided in questions such as: "Have you made coaching tools and various delivery mechanisms enabled by the information system (operation 1760). The health information system 102 will then obtain feedback, responses, and other usage information of the user (operation 1770), for example to provide a response on the effectiveness of the coaching back to the professional user”; [0151], “the custom assessments 1522 may provide questionnaires to determine the current state of the user”; [0045], “receives input (e.g., gestures, text, audiovisual content) used to modify recommendations and suggested content for the therapy activities”; [0086], “The inputs that are provided for the user characteristics 846 to be processed in the health information system may include features of a stored user profile, including likes and dislikes data 822, physiological or personality data 824, and an action/success matrix 826 that tracks the success or failure of individual activities. For example, the selection of subsequent activities may be customized to the preferences, personality, and likelihood of success for the specific activities”; “suggestions”, “content”, “coaching” – education information; “questions”,” a response”, “feedback” – user input; the selection of activities may be customized based on user’s characteristics provided by user’s inputs). 

11. The method of claim 10, further comprising presenting, on the user interface of the mobile device, education information.  12. The method of claim 11, wherein automatically modifying the therapy calendar includes automatically modifying the therapy calendar based on a user input during presentation of the education information (Brust, [0064], “Other features of the client user interface may enable status displays and messaging, including interaction with episodic questions and suggestions. Such messaging may be provided in questions such as: "Have you made your appointment today?" "How is your pain level?", or custom content as defined by a therapist. Other features of the client user interfaces may be designed to encourage patient engagement with the treatment program or with a group of supporting users, while collecting useful information from the user (such as how long the exercises are performed, coaching tools and various delivery mechanisms enabled by the information system (operation 1760). The health information system 102 will then obtain feedback, responses, and other usage information of the user (operation 1770), for example to provide a response on the effectiveness of the coaching back to the professional user”; [0151], “the custom assessments 1522 may provide questionnaires to determine the current state of the user”; [0045], “receives input (e.g., gestures, text, audiovisual content) used to modify recommendations and suggested content for the therapy activities”; [0086], “The inputs that are provided for the user characteristics 846 to be processed in the health information system may include features of a stored user profile, including likes and dislikes data 822, physiological or personality data 824, and an action/success matrix 826 that tracks the success or failure of individual activities. For example, the selection of subsequent activities may be customized to the preferences, personality, and likelihood of success for the specific activities”; “suggestions”, “content”, “coaching” – education information; “questions”,” a response”, “feedback” – user input; the selection of activities may be customized based on user’s characteristics provided by user’s inputs). 

Re claims 4, 13, 18:
4. The mobile device of claim 1, wherein the display is further configured to present, on the user interface, a feedback question to a user, and wherein the processing circuitry is further configured to: receive feedback information from the user related to the exercise; and automatically modify the therapy calendar based on the feedback information from the user (Brust, [0045], “receives input (e.g., gestures, text, audiovisual content) used to modify recommendations and suggested content for the therapy activities”; [0086], “The inputs that are provided for the user characteristics 846 to be processed in the health information system may include features of a stored user profile, including likes and dislikes data 822, physiological or personality data 824, and an action/success matrix 826 that tracks the success or failure of individual activities. For example, the selection of subsequent activities may be customized to the preferences, personality, and likelihood of success for the specific activities”; [0048], “The relevant wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”).   

13. The method of claim 10, further comprising: presenting, on the user interface of the display, a feedback question to a user; receiving feedback information from the user related to the exercise; and automatically modifying the therapy calendar based on the feedback information from the user (Brust, [0045], “receives input (e.g., gestures, text, audiovisual content) used to modify recommendations and suggested content for the therapy activities”; [0086], “The inputs that are provided for the user characteristics 846 to be processed in the health information system may include features of a stored user profile, including likes and dislikes data 822, physiological or personality data 824, and an action/success matrix 826 that tracks the success or failure of individual activities. For example, the selection of subsequent activities may be customized to the preferences, personality, and likelihood of success for the specific activities”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”).  

18. The wearable device of claim 16, wherein the display is further to present, on the user interface, at least one question of a questionnaire, and wherein the processing circuitry is further configured to receive, via a user selection on the user interface, an answer to the at least one question (Brust, [0045], “receives input (e.g., gestures, text, audiovisual content) used to modify recommendations and suggested content for the therapy activities”; [0086], “The inputs that are provided for the user characteristics 846 to be processed in the health information system may include features of a stored user profile, including likes and dislikes data 822, physiological or personality data 824, and an action/success matrix 826 that tracks the success or failure of individual activities. For example, the selection of subsequent activities may be customized to the preferences, personality, and likelihood of success for the specific activities”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”). 

Re claims 5, 14:
5. The mobile device of claim 1, wherein to automatically modify the therapy calendar, the processing circuitry is further configured to automatically modify the therapy calendar based on the control command.   14. The method of claim 10, wherein automatically modifying the therapy calendar includes automatically modifying the therapy calendar based on the control command or the answer to the at least one question (Brust, fig. 8, “Time, Frequency”; [0098], “repetitions”; [0043], “duration”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”; [0110], “in a physical therapy setting, the suggestion engine may be used to help pick from predetermined list of suggestions that are more appropriate for certain users or user activities, based on adaptive data input to the engine received from the wearable devices. The suggestion engine is also involved in monitoring progress towards the therapy goal, over time”; [0041], “a defined playlist of suggestions”; [0125], “The playlist 1302 may include suggested actions over a period of time, such as a day, week, ten days, months, quarter, year, etc.”; [0099], “the therapy (and selected content and content delivery characteristics) may be customized based on current events, sensor data, and user activity history, preferences, and like inputs”; [0113]; Kim, [0176], “The wearable device 1101 may set an update period or an update condition based on a section being performed”). 

Re claim 6:
6. The mobile device of claim 1, wherein to automatically modify the therapy calendar, the processing circuitry is further configured to automatically modify the therapy calendar based on the answer to the at least one question (Brust, [0045], “receives input (e.g., gestures, text, audiovisual content) used to modify recommendations and suggested content for the therapy activities”; [0086], “The inputs that are provided for the user characteristics 846 to be processed in the health information system may include features of a stored user profile, including likes and dislikes data 822, physiological or personality data 824, and an action/success matrix 826 that tracks the success or failure of individual activities. For example, the selection of subsequent activities may be customized to the preferences, personality, and likelihood of success for the specific activities”; [0048], “The relevant monitoring information from the wearable device collected and processed by the electronic computing device 350 to update the selection of suggestions”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”; [0110], “in a physical therapy setting, the suggestion engine may be used to help pick from predetermined list of suggestions that are more appropriate for certain users or user activities, based on adaptive data input to the engine received from the wearable devices. The suggestion engine is also involved in monitoring progress towards the therapy goal, over time”). 

Re claim 8:
8. The mobile device of claim 1, wherein the tracking information includes information recorded by a sensor of the wearable device (Brust, fig. 6A). 

Re claims 9, 15, 17:
9. The mobile device of claim 1, wherein the processing circuitry is further to send the modified therapy calendar to the wearable device for display (Brust, fig. 6A; [0065]; [0038]).  

15. The method of claim 10, further comprising sending the modified therapy calendar to the wearable device for display (Brust, fig. 6A; [0065]; [0038]). 

17. The wearable device of claim 16, wherein the processing circuitry is further configured to send the modified therapy calendar to the mobile device for display (Brust, fig. 6A; [0065]; [0038]). 

Re claims 19 – 20:
19. The wearable device of claim 18, wherein in response to receiving the answer to the at least one question (Brust, [0064], “Other features of the client user interface may enable status displays and messaging, including interaction with episodic questions and suggestions”; [0165], “The health information system 102 will deliver the content in the content playlist to the user(s) using coaching tools and various delivery mechanisms enabled by the information system (operation 1760). The health obtain feedback, responses, and other usage information of the user (operation 1770), for example to provide a response on the effectiveness of the coaching back to the professional user”; [0151], “the custom assessments 1522 may provide questionnaires to determine the current state of the user”; [0045], “receives input (e.g., gestures, text, audiovisual content) used to modify recommendations and suggested content for the therapy activities”; [0086], “The inputs that are provided for the user characteristics”), the display is further configured to display a video of the exercise on the user interface (Brust, [0040], “These initial inputs may include psychological profile questions, medical record information, and health status information (e.g., from the human user 106 and therapist/physician 104). The initial inputs 202 are provided to a suggestion engine 204 (e.g., operating in the health information system 102), to generate various suggestions, recommendations, and information content for use in the therapy workflow for a particular member 220 (e.g., the human user 106)”; pg. 20, claim 1, “outputting the therapy content during the physiological therapy session, wherein the outputting of the therapy content is customized to the profile characteristics of the human user”; [0070], “present a particular exercise therapy ( e.g., a shoulder exercise) to a user … to display a video example of the therapy”).  

20. The wearable device of claim 18, wherein in response to receiving the answer to the at least one question (Brust, [0064], “Other features of the client user interface may enable status displays and messaging, including interaction with episodic questions and suggestions”; [0165], “The health information system 102 will deliver the content in the content playlist to the user(s) using coaching tools and various delivery mechanisms enabled by the information system (operation 1760). The health information system 102 will then obtain feedback, responses, and other usage information of the user (operation 1770), for example to provide a response on the effectiveness of the coaching back to the professional user”; [0151], “the custom assessments 1522 may provide questionnaires to determine the current state of the user”; [0045], “receives input (e.g., gestures, text, audiovisual content) used to modify recommendations and suggested content for the therapy activities”; [0086], “The inputs that are provided for the user characteristics”), the processing circuitry is further configured to send an indication to the mobile device to display a video of the exercise (Brust, [0040], “These initial inputs may include psychological profile questions, medical record information, and health status information (e.g., from the human user 106 and therapist/physician 104). The initial inputs 202 are provided to a suggestion engine 204 (e.g., operating in the health information system 102), to generate various suggestions, recommendations, and information content for use in the therapy workflow for a particular member 220 (e.g., the human user 106)”; pg. 20, claim 1, “outputting the therapy content during the physiological therapy session, wherein the outputting of the therapy content is customized to the profile characteristics of the human user”; [0070], “present a particular exercise therapy ( e.g., a shoulder exercise) to a user … to display a video example of the therapy”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brust et al. (US 2017/0329933 A1) in view of Kim et al. (US 2018/0140900 A1) and Boland et al. (US 2018/0181722 A1) as applied to claim 1 above, and further in view of Wilson et al. (US 2017/0053542 A1).
Re claim 7:
Brust teaches a smartphone further includes a camera (Brust, [0146], “The professional user may also utilize the health information system 102 to provide communications over a variety of mediums, enabling the professional user to chat, send images, send videos, monitor the member”; [0160], “camera”).  However, Brust does not explicitly disclose utilizes a camera to record video of a user performing the exercise.  Wilson teaches an invention relates to computer user interfaces, and more specifically to exercise-based watch faces and complications (Wilson, Abstract).  Wilson further teaches Brust’s deficiency; specifically, the camera to record video of a user performing the exercise (Wilson, [0129], “video conferencing”; [0169]; [0172], “executable instructions to capture still images or video (including a video stream) and store them into memory 102”).  Therefore, in view of Wilson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device described in Brust, by recording video of a user as taught by Wilson, so that a participant can observe and mimic the motion of a coach and/or the coach can critique the motion of the participant. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argues that Brust does not appear to discuss a modification to a future number of repetitions or duration.  
The Office respectfully disagrees.  The suggestion engine 204 determines / updates the type, duration, timing and other attributes of suggested therapy activities ([0043]) based on the relevant monitoring information collected from a wearable device ([0048]).  The relevant monitoring information collected from a sensor(s) of the wearable device can be time, frequency and Intensity (fig. 8).  See citation below:
Brust, [0043], “the suggestion engine 204 … determining the type, duration, timing, and other attributes of suggested therapy activities”; 
[0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”; 
[0110], “based on adaptive data input to the engine received from the wearable devices. The suggestion engine is also involved in monitoring progress towards the therapy goal, over time”; 
[0099], “the therapy (and selected content and content delivery characteristics) may be customized based on current events, sensor data, and user activity history, preferences, and like inputs”); 

    PNG
    media_image1.png
    743
    1030
    media_image1.png
    Greyscale

Applicant’s argues that Brust does not appear to discuss a determination that the number of repetitions or duration is below a specified number or duration.
The newly cited reference: Boland et al. (US 2018/0181722 A1) teaches the limitation regarding “number of repetition or duration …”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715